In the United States Court of Federal Claims
                                      No. 07-777C

                              (Filed: December 17, 2015)

*************************************
                                    *
METCALF CONSTRUCTION CO., INC., *
                                    *
                    Plaintiff,      *
                                    *
v.                                  *
                                    *
THE UNITED STATES,                  *
                                    *
                    Defendant.      *
                                    *
*************************************

                                 DISMISSAL ORDER

       On December 16, 2015, counsel for the parties filed a joint motion to dismiss with
prejudice under Rule 41(a)(1)(ii). The parties’ motion is GRANTED. The case is hereby
DISMISSED with prejudice. Each party shall bear its own costs, attorneys’ fees, and
expenses.

      IT IS SO ORDERED.

                                                      s/ Thomas C. Wheeler
                                                      THOMAS C. WHEELER
                                                      Judge